Order entered February 18, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00600-CV

          IN RE DAVID REISS AND SPY GAMES, LLC, Relators

          Original Proceeding from the 191st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-02498

                                   ORDER
                  Before Justices Molberg, Reichek, and Smith

      Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus.      We also GRANT relators’ motion to strike, and we

accordingly STRIKE real party in interest’s February 7, 2022 sur-reply.


                                            /s/   AMANDA L. REICHEK
                                                  JUSTICE